t c summary opinion united_states tax_court robert glenn mcdougall petitioner v commissioner of internal revenue respondent docket no 23565-13s filed date robert glenn mcdougall pro_se joseph e nagy and bryant w h smith for respondent summary opinion panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not unless otherwise indicated subsequent section references are to the continued reviewable by any other court and this opinion shall not be treated as precedent for any other case in a notice_of_deficiency dated date respondent determined a deficiency of dollar_figure in petitioner’ sec_2010 federal_income_tax a sec_6651 addition_to_tax of dollar_figure for failure to timely file a return and a sec_6651 addition_to_tax of dollar_figure for failure to timely pay tax after concessions the issues for decision are whether petitioner received dollar_figure of additional wage income whether petitioner is liable for an addition_to_tax under sec_6651 for failure to timely file hi sec_2010 federal_income_tax return and whether petitioner is liable for an addition_to_tax under sec_6651 for failure to timely pay tax for continued internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the notice_of_deficiency included payments reported on forms w-2 wage and tax statement from approximately employers before trial petitioner conceded receipt of all amounts of wage income except for the amounts from two employers dollar_figure from audio visual projection services inc and dollar_figure from swank audio visuals llc background some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in california during petitioner was a stagehand in california petitioner worked out of a local union hall and did audiovisual work for conventions and business meetings he was hired as a temporary employee by various equipment providers who had the contracts for particular conventions and shows petitioner submitted an hourly timesheet to each of his employers who would then pay him by check petitioner usually deposited checks to his bank account sometimes petitioner would accumulate a few checks before making a deposit petitioner is uncertain whether he received all of the form_w-2 income that respondent determined petitioner was arrested the second week of january of and was incarcerated until date petitioner’s motorhome and van were seized and he lost all of his records after his arrest and incarceration petitioner did not file a timely return for on date the internal_revenue_service irs prepared a substitute for return for under sec_6020 the irs issued a notice_of_deficiency for dated date petitioner timely filed a petition to dispute the determinations in the notice_of_deficiency on date respondent received petitioner’s signed form 1040ez income_tax return for single and joint filers with no dependents this return reported some of the income that respondent had determined in the notice_of_deficiency and included all of the determined withholding petitioner did not assert that he made any federal tax_payments in addition to the withholding and further claims that the withholding exceeds the tax owed resulting in an overpayment_of_tax as indicated petitioner conceded all of the income determined in the notice_of_deficiency with the exception of wage income of dollar_figure from audio visual projection services inc and dollar_figure from swank audio visuals llc these employers issued petitioner forms w-2 for the respective amounts petitioner explained that because all of his records were lost and his employers often paid him late or not at all he does not know whether he was paid for all of the work that he performed in in the notice_of_deficiency respondent also determined an addition_to_tax under sec_6651 for petitioner’s failure to timely file hi sec_2010 federal_income_tax return and an addition_to_tax under sec_6651 for petitioner’s failure to timely pay tax for discussion i unreported income gross_income includes all income from whatever source derived sec_61 in general the commissioner’s determination set forth in a notice_of_deficiency is presumed correct and the taxpayer bears the burden of proving otherwise rule a 290_us_111 pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances petitioner did not allege or otherwise show that sec_7491 applies see sec_7491 and b therefore sec_7491 does not shift the burden_of_proof in unreported income cases the commissioner must base the deficiency on some substantive evidence that the taxpayer received the unreported income 181_f3d_1002 9th cir aff’g tcmemo_1997_97 if the commissioner introduces some evidence that the taxpayer received unreported income the burden shifts to the taxpayer id the forms w-2 from audio visual projection services inc and from swank audio visuals llc are sufficient evidence to shift the burden_of_proof to petitioner we also note that sec_6201 provides that in any court_proceeding where a taxpayer asserts a reasonable dispute with respect to any item_of_income reported on an information_return and the taxpayer has fully cooperated with the secretary the secretary has the burden of producing reasonable and probative information concerning the deficiency in addition to the information on the return the key term in the foregoing sentence is a reasonable dispute this court has concluded that a taxpayer does not raise a reasonable dispute for purposes of sec_6201 merely by testifying that he is uncertain cannot remember or does not know see eg agudelo v commissioner tcmemo_2015_124 at parker v commissioner tcmemo_2012_66 petitioner testified that he did not know whether he received the income thus he did not raise a reasonable dispute for purposes of sec_6201 and sec_6201 does not apply accordingly respondent does not have the burden of producing reasonable and probative information concerning the deficiency in addition to the information on the return the forms w-2 from audio visual projection services inc for dollar_figure and from swank audio visuals llc for dollar_figure reflect that these two employers paid wages to petitioner petitioner acknowledges that he performed services for each of the employers petitioner’s uncertainty as to whether he received wages earned from these two employers was no doubt caused in part by his incarceration in early however petitioner’s uncertainty does not satisfy his burden_of_proof we conclude that petitioner has failed to satisfy his burden of proving that he did not receive the omitted income and respondent’s determination is sustained ii sec_6651 additions to tax a failure to timely file addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return on the date prescribed including extensions unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect respondent has satisfied his burden of production under sec_7491 since the parties stipulated that respondent received petitioner’ sec_2010 tax_return on date therefore petitioner bears the burden of proving that his failure_to_file a return was due to reasonable_cause and not due to willful neglect if the secretary makes a return for the taxpayer under sec_6020 it is disregarded for purposes of determining the amount of the addition_to_tax under sec_6651 but it is treated as a return filed by the taxpayer for purposes of determining the amount of the addition_to_tax under sec_6651 sec_6651 the record does not address whether petitioner requested an extension of time to file his return for petitioner does not assert that he requested an extension the tax_return for would normally have been due on date the latest date to which petitioner could have extended the time for filing hi sec_2010 return was date see sec_1_6081-4 income_tax regs the addition_to_tax under sec_6651 is calculated pincite per month or any part thereof not to exceed of the amount of tax required to be shown on the tax_return petitioner did not file his tax_return until date at least three years after the due_date see 116_tc_438 ruggeri v commissioner tcmemo_2008_300 b failure to timely pay addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the taxpayer’s return on or before the date prescribed unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect respondent has satisfied his burden of production under sec_7491 by establishing that petitioner did not pay the tax due for by the due_date of date therefore petitioner bears the burden of proving that his failure to timely pay tax was due to reasonable_cause and not due to willful neglect see higbee v commissioner t c pincite ruggeri v commissioner tcmemo_2008_300 c exceptions to sec_6651 additions to tax reasonable_cause is a defense to the sec_6651 and additions to tax petitioner contends that he was unable to timely file his return and pay his tax because he was incarcerated and his business records were confiscated this the amount of the addition_to_tax under sec_6651 reduces the amount of the addition_to_tax under sec_6651 for any month to which an addition_to_tax applies under both paragraphs sec_6651 court has previously concluded that incarceration at the time the return was due does not constitute reasonable_cause for failure to timely file see eg 121_tc_308 thrower v commissioner tcmemo_2003_139 in cherry v commissioner tcmemo_2013_3 at this court concluded that a taxpayer did not have reasonable_cause for failure_to_file when he was incarcerated and lost his records in kohn v commissioner tcmemo_2009_117 aff’d 377_fedappx_578 8th cir this court concluded that the criminal investigation and incarceration of a taxpayer did not constitute reasonable_cause for either his failure to timely file his return or his failure to timely pay the tax_shown_on_the_return on the basis of the facts in this case we conclude petitioner has not shown his failure to timely file a return or timely pay tax was due to reasonable_cause petitioner is liable for the sec_6651 and additions to tax we have considered all of the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
